                                                                                                                          Case 3:18-cv-06721-JCS Document 59 Filed 05/31/19 Page 1 of 16



                                                                                                                   1 GUY W. CHAMBERS (State Bar No. 101611)          Donald R. McPhail (admitted pro hac vice)
                                                                                                                     E-Mail: gchambers@sideman.com                   Email: dmcphail@dickinsonwright.com
                                                                                                                   2 ELLEN P. LIU (State Bar No. 280459)             DICKINSON WRIGHT PLLC
                                                                                                                   3 E-Mail: eliu@sideman.com                        International Square
                                                                                                                     SIDEMAN & BANCROFT LLP                          1825 Eye St. N.W., Suite 900
                                                                                                                   4 One Embarcadero Center, 22nd Floor              Washington, D.C. 20006
                                                                                                                     San Francisco, California 94111-3711            Telephone: (202) 457-0160
                                                                                                                   5 Telephone: (415) 392-1960                       Facsimile: (844) 670-6009
                                                                                                                     Facsimile: (415) 392-0827
                                                                                                                   6
                                                                                                                     Ryan O. White (admitted pro hac vice)           Jonathan D. Baker (State Bar No. 196062)
                                                                                                                   7
                                                                                                                     Email: rwhite@taftlaw.com                       Email: jdbaker@dickinsonwright.com
                                                                                                                   8 Elizabeth Shuster (admitted pro hac vice)       DICKINSON WRIGHT PLLC
                                                                                                                     Email: eshuster@taftlaw.com                     800 W. California Avenue, Suite 110
                                                                                                                   9 TAFT, STETTINIUS & HOLLISTER LLP                Sunnyvale, CA 94086
                                                                                                                     One Indiana Square, Suite 3500                  Telephone: (408) 701-6100
              SIDEMAN & BANCROFT LLP




                                                                                                                  10 Indianapolis, Indiana 46204                     Facsimile: (844) 670-6009
                                                                                                                     Telephone: (317) 713-3500
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                            SAN FRANCISCO CALIFORNIA 94111 3711




                                                                                                                  11
                                                                                                                     Facsimile: (317) 713-3699
                                                                                                                  12
                                                                                                                     Jaimin H. Shah (admitted pro hac vice)          Jiageng Lu (State Bar No. 271589)
                                                                                                                  13 Email: jshah@taftlaw.com                        Email: jlu@dickinsonwright.com
LAW OFFICES




                                                                                                                     TAFT STETTINIUS & HOLLISTER LLP                 DICKINSON WRIGHT PLLC
                                                                                                                  14 111 E. Upper Wacker Drive, Suite 2800           607 W. 3rd Street, Suite 2500
                                                                                                                     Chicago, IL 60601                               Austin, Texas 78701
                                                                                                                  15
                                                                                                                     Telephone: (312) 836-4171                       Telephone: (512) 770-4200
                                                                                                                  16 Facsimile: (312) 966-8607                       Facsimile: (844) 670-6009

                                                                                                                  17 Attorneys for Plaintiffs

                                                                                                                  18                              UNITED STATES DISTRICT COURT
                                                                                                                  19                            NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                  20                                 SAN FRANCISCO DIVISION
                                                                                                                  21 ELY HOLDINGS LIMITED, a United Kingdom         Case No. 3:18-cv-06721 JCS
                                                                                                                     company, and
                                                                                                                  22 GREENLITE GLASS SYSTEMS INC., a                UPDATED JOINT CASE
                                                                                                                     Canadian Company                               MANAGEMENT STATEMENT
                                                                                                                  23
                                                                                                                                    Plaintiff,
                                                                                                                  24
                                                                                                                            v.
                                                                                                                  25
                                                                                                                     O’KEEFFE’S, INC. d/b/a SAFTI FIRST, a
                                                                                                                  26 California corporation,

                                                                                                                  27                 Defendant.
                                                                                                                  28

                                                                                                                       {00306469}                                                         Case No. 3:18-cv-06721 JCS
                                                                                                                                                   JOINT CASE MANAGEMENT STATEMENT
                                                                                                                          Case 3:18-cv-06721-JCS Document 59 Filed 05/31/19 Page 2 of 16



                                                                                                                   1            The Parties to the above-entitled action, Plaintiffs Ely Holdings Limited (“Ely”) and

                                                                                                                   2 Greenlite Glass Systems Inc. (“Greenlite”) (Ely and Greenlite collectively “Plaintiffs”) and

                                                                                                                   3 Defendant O’Keeffe’s, Inc. d/b/a SAFTI First (“SAFTI”) (Plaintiffs and SAFTI collectively “the

                                                                                                                   4 Parties”), jointly submit this UPDATED JOINT CASE MANAGEMENT STATEMENT pursuant

                                                                                                                   5 to this Court’s March 18, 2019 Order (Docket No .36) and November 6, 2018 Order (Docket No.

                                                                                                                   6 6), the Standing Order for All Judges of the Northern District of California, and Civil Local Rule

                                                                                                                   7 16-9.

                                                                                                                   8 1.         Jurisdiction & Service

                                                                                                                   9            This Court has subject matter over Plaintiffs’ patent claims and SAFTI’s counterclaims
              SIDEMAN & BANCROFT LLP




                                                                                                                  10 pursuant to 28 U.S.C. §§ 1331 and 1338(a). Venue is proper within this judicial district pursuant
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                            SAN FRANCISCO CALIFORNIA 94111 3711




                                                                                                                  11 to 28 U.S.C. §§ 1391(b)-(d) and 1400(b). Venue and personal jurisdiction and not contested.

                                                                                                                  12 Service has been effected on all of the Parties.

                                                                                                                  13 2.         Facts
LAW OFFICES




                                                                                                                  14            a.      Plaintiffs’ Statement

                                                                                                                  15            Plaintiffs bring claims against SAFTI for willful infringement of U.S. Patent No. 7,694,475

                                                                                                                  16 (“the ’475 Patent”). Plaintiffs seeks monetary damages for this infringement in the form of lost

                                                                                                                  17 profits and price erosion damages, but in no event less than a reasonable royalty, as well as an

                                                                                                                  18 injunction precluding future infringement.
                                                                                                                  19            Some twenty-plus years ago, the inventor of the ‘475 Patent, Michael Rae, was faced with

                                                                                                                  20 a problem – he was looking to expand his glass floor business and was being told by architects

                                                                                                                  21 that he would have to include fire-rated glass in any glass floor system that was to be used in a

                                                                                                                  22 residential or commercial structure. Fire-rated glass, however, was (and is) manufactured to

                                                                                                                  23 include alternating layers of glass and an intumescent material, and was (and is) designed so that

                                                                                                                  24 the layer closest to the fire will break as the intumescent layer behind it heats up and swells to

                                                                                                                  25 form an opaque insulating layer. The opaque insulating layer is eventually consumed by fire,

                                                                                                                  26 exposing the glass behind it to the fire which causes that glass to break as the intumescent material

                                                                                                                  27 behind it heats up and swells. This process is repeated until all the layers of the fire-rated glass are

                                                                                                                  28 consumed by fire.

                                                                                                                       {00306469}                                         1                          Case No. 3:18-cv-06721 JCS
                                                                                                                                                 UPDATED JOINT CASE MANAGEMENT STATEMENT
                                                                                                                          Case 3:18-cv-06721-JCS Document 59 Filed 05/31/19 Page 3 of 16



                                                                                                                   1            Thus, when used in flooring where the fire-rated glass rests on a beam or frame, as the

                                                                                                                   2 lower layer(s) are exposed to fire coming up from below and begin to break/swell, the fire-rated

                                                                                                                   3 glass becomes unstable and cannot bear the loads associated with normal foot traffic without

                                                                                                                   4 failing . Attempts to solve this problem by adding a layer of structural glass above the fire-rated

                                                                                                                   5 glass required a large gap between the structural glass and the fire-rated glass, with the structural

                                                                                                                   6 glass resting on a top flange of a steel beam and the fire-rated glass on a bottom flange. This

                                                                                                                   7 arrangement ensured that the structural integrity of the floor would be maintained even after the

                                                                                                                   8 fire-rated glass was exposed to fire and the layers thereof began to break/swell, thereby enabling

                                                                                                                   9 people inside the building to safely evacuate by walking on the structural glass. Such large gaps,
              SIDEMAN & BANCROFT LLP




                                                                                                                  10 however, were unsightly, and therefore undesirable in architectural applications, and, because they
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                            SAN FRANCISCO CALIFORNIA 94111 3711




                                                                                                                  11 could not be adequately sealed, often gave rise to problems such as condensation forming between

                                                                                                                  12 the structural glass and the fire-rated glass.

                                                                                                                  13            Trained as an engineer, Mr. Rae thought he could find a better way of framing structural
LAW OFFICES




                                                                                                                  14 glass and fire-rated glass that would avoid this large gap and yet still preserve the integrity of the

                                                                                                                  15 structural glass when the fire-rated glass was exposed to fire. His solution was the load

                                                                                                                  16 transferring means described and claimed in the ‘745 Patent, which issued on April 13, 2010.

                                                                                                                  17 This load transferring means enabled the fire-rated glass to be located immediately below the

                                                                                                                  18 structural glass, yet ensured that any load on the structural glass was not transferred to the fire-
                                                                                                                  19 rated glass (but, instead, was transferred to the frame). Thus, even as the glass layers of the fire-

                                                                                                                  20 rated glass break and the intumescent material swells, the structural glass can still bear the weight

                                                                                                                  21 of foot traffic and permit people to continue to walk across the area, even during a fire, and safely

                                                                                                                  22 escape. Revolutionary in its elegance, Mr. Rae’s floor system, which can be installed either as a

                                                                                                                  23 single piece or as two separate pieces, became a great success and was widely sought after for use

                                                                                                                  24 in various construction projects.

                                                                                                                  25            After learning of Mr. Rae’s patented glass floor system, however, SAFTI had a different

                                                                                                                  26 response, willfully misappropriating Ely’s intellectual property and then, for good measure,

                                                                                                                  27 engaging in a campaign to mislead the relevant market into believing that Mr. Rae’s novel floor

                                                                                                                  28 system was, in fact, SAFTI’s product. At least as early as 2015, SAFTI began selling a knock-off

                                                                                                                       {00306469}                                         2                          Case No. 3:18-cv-06721 JCS
                                                                                                                                                 UPDATED JOINT CASE MANAGEMENT STATEMENT
                                                                                                                          Case 3:18-cv-06721-JCS Document 59 Filed 05/31/19 Page 4 of 16



                                                                                                                   1 of Mr. Rae’s patented floor system in direct competition with Plaintiffs. SAFTI was ultimately

                                                                                                                   2 successful in sowing confusion in the marketplace and thereby forcing Plaintiffs to either reduce

                                                                                                                   3 their price or lose jobs completely.

                                                                                                                   4            Moreover, to add insult to injury, around the same time it started selling its knock-off,

                                                                                                                   5 SAFTI filed its own patent application to a trivial modification of the load bearing means of the

                                                                                                                   6 floor system claimed in the ‘475 Patent. SAFTI did not, however, disclose the ‘475 Patent to the

                                                                                                                   7 examiner at the U.S. Patent & Trademark Office, despite being aware of it and its relevance to

                                                                                                                   8 SAFTI’s alleged invention. Because of that failure, SAFTI was ultimately able to get its patent

                                                                                                                   9 application to issue in March, 2018, as U.S. Patent No. 9,926,709 (“the ‘709 Patent”).
              SIDEMAN & BANCROFT LLP




                                                                                                                  10            Since the ‘709 Patent issued, SAFTI has represented and continues to represent to the
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                            SAN FRANCISCO CALIFORNIA 94111 3711




                                                                                                                  11 public that it covers the accused products. Unfortunately for SAFTI, the ‘709 Patent actually

                                                                                                                  12 dooms SAFTI in this litigation. SAFTI’s own written description of the accused products

                                                                                                                  13 confirms that each and every limitation of the ‘475 patent is identically found in the accused
LAW OFFICES




                                                                                                                  14 products.

                                                                                                                  15            b.     O’Keefe’s Statement

                                                                                                                  16            Since before 1980, O’Keeffe’s, and its SAFTI division, has designed and manufactured

                                                                                                                  17 fire and safety rated architectural glass products and moved the industry away from the dangerous

                                                                                                                  18 wired glass which had been the architectural standard for fire and safety rated applications.
                                                                                                                  19 SAFTI was the first company to develop and market American made safety and fire listed and

                                                                                                                  20 labeled clear glass wall and door assemblies.

                                                                                                                  21            Throughout its manufacturing history, SAFTI has successfully grappled with the challenge

                                                                                                                  22 of creating architectural glass units which satisfied two separate stringent requirements,

                                                                                                                  23 maintaining fire resistance while satisfying strength requirements -- -- for example, window walls

                                                                                                                  24 in skyscrapers which must resist an hour of fire while making sure that people and objects do not

                                                                                                                  25 break through the windows to the street far below.

                                                                                                                  26            SAFTI’s president and chief executive officer, William O’Keeffe, invented and patented a

                                                                                                                  27 one piece flooring system which accomplished both fire and safety objectives, allowed for

                                                                                                                  28 adjustment in the field to accommodate factors such as variances in building tolerances and

                                                                                                                       {00306469}                                          3                           Case No. 3:18-cv-06721 JCS
                                                                                                                                                  UPDATED JOINT CASE MANAGEMENT STATEMENT
                                                                                                                          Case 3:18-cv-06721-JCS Document 59 Filed 05/31/19 Page 5 of 16



                                                                                                                   1 changes in drainage needs, and which could be installed in a single application. SAFTI developed

                                                                                                                   2 and tested its glass fire floor system in 2015. Mr. O’Keefe obtained a patent for the fire rated floor

                                                                                                                   3 in March, 2018. All of the above innovations were invented by Mr. O’Keeffe without any

                                                                                                                   4 reference to or reliance upon any Ely product or patent.

                                                                                                                   5            Plaintiff Ely Holdings patented a quite different product, upon which it sues in this action.

                                                                                                                   6 Ely’s patented product is not adjustable, is comprised of two levels of glass separated by less than

                                                                                                                   7 50 mm, must be installed in two separate applications and contains a load bearing feature which

                                                                                                                   8 supports and transfers the load from the top level and bypasses the second. The SAFTI product

                                                                                                                   9 contains none of those features. Ely’s patent sued upon herein, and Mr. O’Keeffe’s patent are
              SIDEMAN & BANCROFT LLP




                                                                                                                  10 materially and significantly different. Rather, Ely’s product is an obvious construction, presenting
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                            SAN FRANCISCO CALIFORNIA 94111 3711




                                                                                                                  11 two separate levels, one installed under and independently of the other. That obvious presentation,

                                                                                                                  12 is not innovative and should never have been patented.

                                                                                                                  13            SAFTI has never encountered Ely in the competitive marketplace, and is unaware of
LAW OFFICES




                                                                                                                  14 whether Ely actually sells either its patented product, or any other fire rated walkable architectural

                                                                                                                  15 surface. However, in the past year some of SAFTI’s competitors have copied SAFTI’s superior

                                                                                                                  16 single floor product. If discovery discloses that Ely is involved in such unfair competition and

                                                                                                                  17 infringement upon Mr. O’Keefe’s patent, SAFTI will move to amend its counterclaim to so allege.

                                                                                                                  18            On May 16, 2019, Greenlite Glass Systems, appeared in the case as a new plaintiff (Docket

                                                                                                                  19 49). SAFTI filed a new counterclaim against Greenlite on May 31, 2019 (Docket 56), which

                                                                                                                  20 includes Lanham Act violations and unfair business practices under the common law and under

                                                                                                                  21 California's Business & Professions Code section 17200. In order to unfairly compete against

                                                                                                                  22 SAFTI, and in an effort to obtain “buy America” jobs, Greenlite made several misrepresentations

                                                                                                                  23 including:

                                                                                                                  24            •      representing that it was supplying materials manufactured in America;

                                                                                                                  25            •      representing that fire and safety floors could not be obtained from any American

                                                                                                                  26 manufacturer;

                                                                                                                  27            •      representing that it produced “the only exterior fire-rated glass floor/skylight

                                                                                                                  28 system available in North America”;

                                                                                                                       {00306469}                                          4                          Case No. 3:18-cv-06721 JCS
                                                                                                                                                  UPDATED JOINT CASE MANAGEMENT STATEMENT
                                                                                                                          Case 3:18-cv-06721-JCS Document 59 Filed 05/31/19 Page 6 of 16



                                                                                                                   1            •      representing that it made “the only exterior glazed system with an insulated Glass

                                                                                                                   2 assembly for North America”;

                                                                                                                   3            •      representing, without any reasonable basis therefor, that SAFTI’s fire and safety

                                                                                                                   4 related flooring violated the patent on Greenlite’s product.

                                                                                                                   5 3.         Legal Issues

                                                                                                                   6            a.     Plaintiffs’ Statement

                                                                                                                   7            Plaintiffs bring claims against SAFTI for direct infringement of U.S. Patent No. 7,694,475

                                                                                                                   8 (“the ’475 Patent”) pursuant to 35 U.S.C. § 271(a) and for indirect infringement of the ‘475 Patent

                                                                                                                   9 pursuant to 35 U.S.C. § 271(b) and (c). Plaintiffs further seek a judgment that SAFTI’s
              SIDEMAN & BANCROFT LLP




                                                                                                                  10 infringement has been and continues to be willful. See Halo Electronics, Inc. v. Pulse Electronics,
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                            SAN FRANCISCO CALIFORNIA 94111 3711




                                                                                                                  11 Inc., 579 U.S. ___, 136 S. Ct. 1923 (2016).

                                                                                                                  12            Plaintiffs seek monetary damages for this infringement pursuant to 35 U.S.C. § 284, in the

                                                                                                                  13 form of lost profits and price erosion damages, but in no event less than a reasonable royalty.
LAW OFFICES




                                                                                                                  14 Plaintiffs also seek a permanent injunction 35 U.S.C. § 283 precluding future infringement by

                                                                                                                  15 SAFTI. Because SAFTI’s infringement has been willful, Plaintiffs seek a three-fold enhancement

                                                                                                                  16 of damages pursuant to 35 U.S.C. § 284. Because this is an exceptional case, Plaintiffs also seek

                                                                                                                  17 their attorneys’ fees pursuant to 35 U.S.C. § 285.

                                                                                                                  18            b.     O’Keefe’s Statement

                                                                                                                  19            SAFTI denies infringement of U.S. Patent 7,674,475 by the manufacturing, use, and/or

                                                                                                                  20 sale of its unique glass floor product. SAFTI also seeks a judgment of invalidity of the 7,694,475

                                                                                                                  21 patent based on United States Code Sections 102, 103, and/or 112, and a declaration that this is an

                                                                                                                  22 exceptional case entitling it to an award of attorneys' fees, costs and expenses. SAFTI alleges

                                                                                                                  23 Greenlite violated the Lanham Act, 15 U.S.C.A. § 1125, et seq. by making misrepresentations in

                                                                                                                  24 connection with the sale of goods in interstate and foreign commerce. Greenlite made

                                                                                                                  25 misrepresentations about its products and SAFTI’s products. For example, Greenlite

                                                                                                                  26 misrepresented the origin of its product, claiming that it is a made in America product. Greenlite’s

                                                                                                                  27 conduct violates the Lanham Act, and constitutes unfair competition under California common

                                                                                                                  28 law and under Business and Professions Code section 17200.

                                                                                                                       {00306469}                                         5                         Case No. 3:18-cv-06721 JCS
                                                                                                                                                 UPDATED JOINT CASE MANAGEMENT STATEMENT
                                                                                                                          Case 3:18-cv-06721-JCS Document 59 Filed 05/31/19 Page 7 of 16



                                                                                                                   1 4.         Motions

                                                                                                                   2            There are no motions pending before the Court.

                                                                                                                   3            Plaintiffs anticipate filing a motion for summary judgment at the close of discovery in this

                                                                                                                   4 case, or at such other time as the Court may permit. Plaintiffs do not currently intend to file any

                                                                                                                   5 other dispositive motions, but reserve the right to do so.

                                                                                                                   6            SAFTI reserves the right to file motions for Summary Judgment and other dispositive

                                                                                                                   7 motions after discovery.

                                                                                                                   8 5.         Amendment of Pleadings

                                                                                                                   9            On May 16, 2019, Plaintiffs filed a First Amended Complaint (Docket No. 49) adding
              SIDEMAN & BANCROFT LLP




                                                                                                                  10 Greenlite as a Party and SAFTI’s response is currently due on May 31, 2019. Although the Parties
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                            SAN FRANCISCO CALIFORNIA 94111 3711




                                                                                                                  11 do not currently believe that any further amendment(s) will be required, the Parties may seek to

                                                                                                                  12 amend to add additional parties and/or add or modify claims if they learn of new facts during

                                                                                                                  13 discovery which might support amendment. SAFTI responded to that first amended complaint on
LAW OFFICES




                                                                                                                  14 May 31, 2019, adding counterclaims against Greenlite for Lanham Act violations and unfair

                                                                                                                  15 competition. The parties do not anticipate further amendment of the pleadings.

                                                                                                                  16 6.         Evidence Preservation

                                                                                                                  17            The Parties have reviewed the Guidelines Relating to the Discovery of Electronically

                                                                                                                  18 Stored Information (“ESI Guidelines”), and have met and conferred pursuant to Fed. R. Civ. P.
                                                                                                                  19 26(f) regarding reasonable and proportionate steps taken to preserve evidence relevant to the

                                                                                                                  20 issues reasonably evident in this action.

                                                                                                                  21 7.         Disclosures

                                                                                                                  22            The Parties exchanged the initial disclosures required by Fed. R. Civ. P. 26 in February,

                                                                                                                  23 2019. On March 22, 2019, Plaintiffs served the disclosures required by Patent Local Rule 3-1,

                                                                                                                  24 and, on May 6, 2019, O’Keeffe’s served the disclosures required by Patent Local Rule 3-3. .

                                                                                                                  25 8.         Discovery

                                                                                                                  26            The Parties have exchanged written discovery and are currently producing documents to

                                                                                                                  27 each other, but have not yet taken depositions. Plaintiffs have also served a number of subpoenas

                                                                                                                  28 pursuant to Fed. R. Civ. Proc. 45.

                                                                                                                       {00306469}                                         6                           Case No. 3:18-cv-06721 JCS
                                                                                                                                                 UPDATED JOINT CASE MANAGEMENT STATEMENT
                                                                                                                          Case 3:18-cv-06721-JCS Document 59 Filed 05/31/19 Page 8 of 16



                                                                                                                   1            Plaintiffs anticipate taking discovery on all relevant issues in this case, including whether

                                                                                                                   2 SAFTI’s has infringed the ‘475 patent, both directly and indirectly, whether such infringement

                                                                                                                   3 was willful, and the damages suffered by Plaintiffs due to SAFTI’s alleged infringement. SAFTI

                                                                                                                   4 anticipates taking discovery on all relevant issues in this case, including whether Ely’s patent is

                                                                                                                   5 valid, whether Ely’s patent has achieved commercial success, whether Ely suffered damages or

                                                                                                                   6 loss of sales of the patented product and, if so, whether such damage or loss of sales was caused

                                                                                                                   7 by SAFTI, whether any alleged damage or loss of sales was caused by Ely’s sales of other product

                                                                                                                   8 which competes with a patented product, and whether Ely has abandoned the patented product.

                                                                                                                   9            SAFTI will seek discovery into Greenlite’s as-bid and as-built products, drawings,
              SIDEMAN & BANCROFT LLP




                                                                                                                  10 specifications, and documents as an important aid in interpreting the patent language. SAFTI will
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                            SAN FRANCISCO CALIFORNIA 94111 3711




                                                                                                                  11 also seek discovery to obtain further truth of Greenlite’s unfair competition and commercial

                                                                                                                  12 misrepresentation.        The Parties suggest that the timing of and limits on discovery be governed

                                                                                                                  13 by the Federal Rules of Civil Procedure and the Local Rules of this Court.
LAW OFFICES




                                                                                                                  14            The Parties have entered into a stipulated e-discovery order. .

                                                                                                                  15            The Parties proposed that fact discovery be conducted in two phases. The initial fact

                                                                                                                  16 discovery phase encompasses all discovery relating to claim construction and fact discovery

                                                                                                                  17 concerning the Parties claims and defenses.

                                                                                                                  18            The newly added presence of Greenlite will require additional time to engage in discovery

                                                                                                                  19 and to prepare for the claims construction hearing. Ely's discovery responses have noted the Ely

                                                                                                                  20 has not been involved in the construction or sale of fire rated glass flooring, and for that reason has

                                                                                                                  21 been unable to produce requested data, specifications, details or drawings about what its patented

                                                                                                                  22 floor looks like. Ely has responded that bid documents, construction drawings or as built drawings

                                                                                                                  23 must await Greenlite’s entry into the litigation.

                                                                                                                  24            In order to interpret the meaning of the patent alleged to have been infringed upon, it is

                                                                                                                  25 necessary to see how Plaintiffs designed, distributed and sold the product in the field. This is

                                                                                                                  26 critical evidence in terms of determining the meaning of the words of the patent.

                                                                                                                  27            Discovery from Greenlite is therefore necessary. Defendant does not have sufficient time

                                                                                                                  28 to complete such discovery under the currently schedule. Accordingly, the parties’ jointly request

                                                                                                                       {00306469}                                          7                           Case No. 3:18-cv-06721 JCS
                                                                                                                                                  UPDATED JOINT CASE MANAGEMENT STATEMENT
                                                                                                                          Case 3:18-cv-06721-JCS Document 59 Filed 05/31/19 Page 9 of 16



                                                                                                                   1 a 60 day continuance of the dates for fact discovery and expert witness reports and depositions as

                                                                                                                   2 set forth in Exhibit A.

                                                                                                                   3            The parties request that the first phase of fact discovery be completed by October 4, 2019,

                                                                                                                   4 in advance of the Markman hearing. The parties further request that the second phase of fact

                                                                                                                   5 discovery will conclude fact discovery and be completed by March 31, 2020 or not more than

                                                                                                                   6 ninety (90) days after the Court issues its claim construction order, whichever is later, and that

                                                                                                                   7 expert discovery be conducted after the close of fact discovery and will be completed by August 3,

                                                                                                                   8 2020.

                                                                                                                   9            The Parties are not presently aware of any discovery disputes, but will inform the Court
              SIDEMAN & BANCROFT LLP




                                                                                                                  10 promptly if any such dispute arises in the future.
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                            SAN FRANCISCO CALIFORNIA 94111 3711




                                                                                                                  11            a.     Rule 26(f)(3)(A): What changes should be made in the timing, form, or

                                                                                                                  12                   requirement for disclosures under Rules 26(a), including a statement of when

                                                                                                                  13                   initial disclosures were made or will be made?
LAW OFFICES




                                                                                                                  14            Pursuant to this Court’s Order Setting Initial Case Management Conference and ADR

                                                                                                                  15 Deadlines (Docket No. 6), the Parties exchanged Initial Disclosure in February, 2019.

                                                                                                                  16            b.     Rule 26(f)(3)(B): The subjects on which discovery may be needed, when

                                                                                                                  17                   discovery should be completed, and whether discovery should be conducted in

                                                                                                                  18                   phases or be limited to or focused upon particular issues.

                                                                                                                  19            Plaintiffs anticipate taking discovery on all relevant issues in this case, including whether

                                                                                                                  20 SAFTI’s has infringed the ‘475 patent, both directly and indirectly, whether such infringement

                                                                                                                  21 was willful, and the damages suffered by Plaintiffs due to SAFTI’s alleged infringement.

                                                                                                                  22            SAFTI anticipates taking discovery on all relevant issues in this case, including whether

                                                                                                                  23 Ely’s patent is valid, whether Ely’s patent has achieved commercial success, whether Ely suffered

                                                                                                                  24 damages or loss of sales of the patented product and, if so, whether such damage or loss of sales

                                                                                                                  25 was caused by SAFTI, whether any alleged damage or loss of sales was caused by Ely’s sales of

                                                                                                                  26 other product which competes with a patented product, and whether Ely has abandoned the

                                                                                                                  27 patented product.

                                                                                                                  28            SAFTI will seek discovery into Greenlite’s as-bid and as-built products, drawings,

                                                                                                                       {00306469}                                          8                           Case No. 3:18-cv-06721 JCS
                                                                                                                                                  UPDATED JOINT CASE MANAGEMENT STATEMENT
                                                                                                                         Case 3:18-cv-06721-JCS Document 59 Filed 05/31/19 Page 10 of 16



                                                                                                                   1 specifications, and documents as an important aid in interpreting the patent language. SAFTI will

                                                                                                                   2 also seek discovery to obtain further truth of Greenlite’s unfair competition and commercial

                                                                                                                   3 misrepresentation. In addition, SAFTI will seek discovery regarding damages.

                                                                                                                   4            The parties jointly request a 60-day extension of all discovery, including expert discovery,

                                                                                                                   5 as set forth in Exhibit A.

                                                                                                                   6            The Parties proposed that fact discovery be conducted in two phases as set forth in the

                                                                                                                   7 Parties’ jointly proposed schedule set forth in the attached Exhibit A. The initial fact discovery

                                                                                                                   8 phase encompasses all discovery relating to claim construction and fact discovery concerning the

                                                                                                                   9 Parties claims and defenses, including the matters set forth in the previous paragraph. This first
              SIDEMAN & BANCROFT LLP




                                                                                                                  10 phase of fact discovery will be completed by October 4, 2019, in advance of the Markman
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                            SAN FRANCISCO CALIFORNIA 94111 3711




                                                                                                                  11 hearing. The second phase of fact discovery will conclude fact discovery and will be completed

                                                                                                                  12 by March 31, 2020, or ninety (90) days after the Court issues its claim construction order,

                                                                                                                  13 whichever is later. Expert discovery will be completed by August 3, 2020.
LAW OFFICES




                                                                                                                  14            The purpose of a bifurcated fact discovery is to enable the Parties to discovery facts early

                                                                                                                  15 on which will inform both claim construction and possible early settlement negotiations, while

                                                                                                                  16 still allowing the Parties an opportunity to take fact discovery, if they choose, following issuance

                                                                                                                  17 of the Court’s Markman order.

                                                                                                                  18            c.     Rule 26(f)(3)(C): Any issues about disclosure or discovery of electronically

                                                                                                                  19                   stored information, including the form or forms in which it should be

                                                                                                                  20                   produced.

                                                                                                                  21            The Parties are not currently aware of any issues about disclosure or discovery of

                                                                                                                  22 electronically stored information. The Parties have entered into a stipulated e-discovery order.

                                                                                                                  23            d.     Rule 26(f)(3)(D): Any issues about claims of privilege or of protection as trial-

                                                                                                                  24                   preparation materials, including – if the Parties agree on a procedure to assert

                                                                                                                  25                   such claims after production – whether to ask the Court to include their

                                                                                                                  26                   agreement in the order.

                                                                                                                  27            In light of the fact that disclosure of confidential and/or proprietary information may be

                                                                                                                  28 necessary in this case, the Parties submitted a Stipulated Protective Order to the Court. The

                                                                                                                       {00306469}                                          9                          Case No. 3:18-cv-06721 JCS
                                                                                                                                                  UPDATED JOINT CASE MANAGEMENT STATEMENT
                                                                                                                         Case 3:18-cv-06721-JCS Document 59 Filed 05/31/19 Page 11 of 16



                                                                                                                   1 Parties agreed that privileged communications and documents covered by the attorney work

                                                                                                                   2 product doctrine and dated after the filing of this lawsuit need not be included in any privilege log.

                                                                                                                   3 All other limitations on discovery imposed by the Federal Rules of Civil Procedure shall apply,

                                                                                                                   4 absent a stipulation by the Parties approved by the Court.

                                                                                                                   5            The Parties do not presently anticipate any issues relating to claims of privilege or of

                                                                                                                   6 protection of trial-preparation material. The Parties agree to address any such issues in the event

                                                                                                                   7 that they arise and to promptly inform the Court should assistance be required.

                                                                                                                   8            e.     Rule 26(f)(3)(E): What changes should be made in the limitations on discovery

                                                                                                                   9                   imposed under these rules or by local rule, and what other limitations should
              SIDEMAN & BANCROFT LLP




                                                                                                                  10                   be imposed?
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                            SAN FRANCISCO CALIFORNIA 94111 3711




                                                                                                                  11                   (i)     Requests for Admission

                                                                                                                  12            Each Party is limited to fifty (50) requests for admission, excluding those directed solely to

                                                                                                                  13 authenticating exhibits for trial.
LAW OFFICES




                                                                                                                  14                   (ii)    Depositions

                                                                                                                  15            Each Party is limited to seventy (70) hours of deposition, and no more than twenty (20)

                                                                                                                  16 total depositions, excluding experts and deponents pursuant to Fed. R. Civ. Proc. 45. Expert

                                                                                                                  17 witness depositions and depositions taken pursuant to Fed. R. Civ. Proc. 45 will not count against

                                                                                                                  18 the deposition time or number limits described above. Expert witness depositions will be limited
                                                                                                                  19 to seven (7) hours each per report served.

                                                                                                                  20                   (iii)   Agreement to Serve by Email

                                                                                                                  21            The Parties agreed to serve interrogatories, document requests, deposition notices, and

                                                                                                                  22 requests for admission, and all responses thereto, on each other via email to at least three attorneys

                                                                                                                  23 of record appearing for the receiving Party (hardcopies to follow by mail, if so requested). The

                                                                                                                  24 Parties further agreed that service of a complete copy of these documents via email shall count as

                                                                                                                  25 service by hand on the next business day.

                                                                                                                  26            f.     Rule 26(f)(3)(F): Any other order that the Court should issue under Rule 26(c)

                                                                                                                  27                   or under Rule 16(b) and (c).

                                                                                                                  28            Other than the aforementioned Stipulated Protective Order and Stipulated Order Re:

                                                                                                                       {00306469}                                          10                          Case No. 3:18-cv-06721 JCS
                                                                                                                                                  UPDATED JOINT CASE MANAGEMENT STATEMENT
                                                                                                                          Case 3:18-cv-06721-JCS Document 59 Filed 05/31/19 Page 12 of 16



                                                                                                                   1 Discovery of Electronically Stored Information for Patent Litigation, the Parties do not request

                                                                                                                   2 any other orders under Rule 26(c) or under Rule 16(b) and (c) at this time.

                                                                                                                   3 9.         Class Actions

                                                                                                                   4            The above-identified action is not a class action.

                                                                                                                   5 10.        Related Cases

                                                                                                                   6            There are no cases or proceedings pending before another judge of this court, or before

                                                                                                                   7 another court or administrative body, that are related to the patent involved in the above-identified

                                                                                                                   8 action. Ely has, however, petitioned the U.S. Patent & Trademark Office to institute a Post Grant

                                                                                                                   9 Review of U.S. Patent 9,926,709, which names William O’Keeffe, CEO of SAFTI, as the
              SIDEMAN & BANCROFT LLP




                                                                                                                  10 inventor.
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                            SAN FRANCISCO CALIFORNIA 94111 3711




                                                                                                                  11 11.        Relief

                                                                                                                  12            Plaintiffs seek monetary damages for this infringement pursuant to 35 U.S.C. § 284, in the

                                                                                                                  13 form of lost profits and price erosion damages, but in no event less than a reasonable royalty.
LAW OFFICES




                                                                                                                  14 Plaintiffs also seek a permanent injunction 35 U.S.C. § 283 precluding future infringement by

                                                                                                                  15 SAFTI. Because SAFTI’s infringement has been willful, Plaintiffs seek a three-fold enhancement

                                                                                                                  16 of damages pursuant to 35 U.S.C. § 284. Because this is an exceptional case, Plaintiffs also seek

                                                                                                                  17 their attorneys’ fees pursuant to 35 U.S.C. § 285.

                                                                                                                  18            SAFTI seeks a judgment of invalidity of the 7,694,475 patent based on United States code

                                                                                                                  19 Sections 102, 103, and/or 112, and a declaration that this is an exceptional case entitling it to an

                                                                                                                  20 award of attorneys' fees, costs and expenses. SAFTI will seek damages for Greenlite's Lanham

                                                                                                                  21 Act violations and unfair competition to compensate it for jobs lost to Greenlite, the disgorgement

                                                                                                                  22 of profit, and any other damages which are appropriate under the facts. It will also seek an

                                                                                                                  23 injunction preventing Greenlite from continuing to make these misrepresentations. SAFTI

                                                                                                                  24 reserves the right to seek other relief if authorized and justified by discovery in this action.

                                                                                                                  25 12.        Settlement and ADR

                                                                                                                  26            On May 2, 2019, the Parties participated in Early Neutral Evaluation (ENE), but were not

                                                                                                                  27 successful in settling this matter. The Parties intend to participate, if necessary, in Mediation after

                                                                                                                  28 this Court issues its Claim Construction Order.

                                                                                                                       {00306469}                                         11                          Case No. 3:18-cv-06721 JCS
                                                                                                                                                  UPDATED JOINT CASE MANAGEMENT STATEMENT
                                                                                                                         Case 3:18-cv-06721-JCS Document 59 Filed 05/31/19 Page 13 of 16



                                                                                                                   1            The Parties continue to believe that the Court’s Claim Construction Order may facilitate

                                                                                                                   2 the negotiation of a resolution.

                                                                                                                   3 13.        Consent to Magistrate Judge for All Purposes

                                                                                                                   4            The Parties have previously consented to have the Magistrate Judge conduct all further

                                                                                                                   5 proceedings including trial and entry of judgment (Docket Nos. 10, 17).

                                                                                                                   6 14.        Other References

                                                                                                                   7            The Parties do not believe that this case is suitable for reference to binding arbitration, a

                                                                                                                   8 special master, or the Judicial Panel on Multidistrict Litigation.

                                                                                                                   9 15.        Narrowing of Issues
              SIDEMAN & BANCROFT LLP




                                                                                                                  10            The Parties will continue to seek to narrow the disputed legal issues through the Patent
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                            SAN FRANCISCO CALIFORNIA 94111 3711




                                                                                                                  11 Local Rule disclosure requirements, written discovery, depositions, and motions practice,

                                                                                                                  12 including motions for summary judgement.

                                                                                                                  13 16. Expedited Trial Procedure
LAW OFFICES




                                                                                                                  14            The Parties do not believe that this is the type of case that can be handled under the

                                                                                                                  15 Expedited Trial Procedure of General Order 64, Attachment A.

                                                                                                                  16 17. Scheduling

                                                                                                                  17            The Parties jointly request the schedule attached as Exhibit A.

                                                                                                                  18 18.        Trial

                                                                                                                  19            Plaintiffs have made a demand for a jury and currently estimates that they will need 2-3

                                                                                                                  20 days to put on its case. SAFTI estimates that it will need 6 days to present its case and defenses.

                                                                                                                  21 19.        Disclosure of Non-party Interested Entities or Persons

                                                                                                                  22            The Parties have both filed the “Certification of Interested Entities or Persons” required by

                                                                                                                  23 Civil Local Rule 3-15 (Docket Nos. 3, 13).

                                                                                                                  24            Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other than the

                                                                                                                  25 named parties, i.e. Ely Holdings Limited and Greenlite Glass Systems Inc., there is no such

                                                                                                                  26 interest to report.

                                                                                                                  27            Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other than the

                                                                                                                  28 named party, O’Keeffe’s, Inc., there is no such interest to report.

                                                                                                                       {00306469}                                          12                           Case No. 3:18-cv-06721 JCS
                                                                                                                                                  UPDATED JOINT CASE MANAGEMENT STATEMENT
                                                                                                                         Case 3:18-cv-06721-JCS Document 59 Filed 05/31/19 Page 14 of 16



                                                                                                                   1 20.        Professional Conduct

                                                                                                                   2            All attorneys of record for the Parties have reviewed the Guidelines for Professional

                                                                                                                   3 Conduct for the Northern District of California.

                                                                                                                   4 21.        Other - Additional Topics Pursuant to Patent Local Rule 2-1(B)

                                                                                                                   5            a.     Proposed modification of the obligations or deadlines set forth in these Patent

                                                                                                                   6                   Local Rules to ensure that they are suitable for the circumstances of the

                                                                                                                   7                   particular case (see Patent L.R. 13)

                                                                                                                   8            The Parties do not believe that any changes need to be made to the obligations or deadlines

                                                                                                                   9 set forth in this Court’s Patent Local Rules.
              SIDEMAN & BANCROFT LLP




                                                                                                                  10            b.     The scope and timing of any claim construction discovery (including
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                            SAN FRANCISCO CALIFORNIA 94111 3711




                                                                                                                  11                   disclosure of and discovery from any expert witness permitted by the court)

                                                                                                                  12                   and damages discovery.

                                                                                                                  13            The Parties jointly request that the Court order the schedule set forth on Exhibit A.
LAW OFFICES




                                                                                                                  14            c.     The format of the Claim Construction Hearing, including whether the Court

                                                                                                                  15                   will hear live testimony, the order of presentation, and the estimated length of

                                                                                                                  16                   the hearing.

                                                                                                                  17            The Court has ordered that the Claim Construction hearing be conducted in-person, but

                                                                                                                  18 that no live testimony be presented (although the Court has ordered that the Parties’ respective
                                                                                                                  19 experts be in attendance). As to the order of presentation, the Parties suggest that Plaintiffs, as the

                                                                                                                  20 patent owner, go first on each disputed term, with a response from SAFTI, and a reply from

                                                                                                                  21 Plaintiffs. If, however, the Court provides a preliminary construction for any disputed term, the

                                                                                                                  22 Parties suggest that the Party opposing the Court’s preliminary construction go first, with a

                                                                                                                  23 response from the Party agreeing with the Court’s preliminary construction, and then a reply from

                                                                                                                  24 the Party opposing. The Parties estimate that the Claim Construction hearing should take no more

                                                                                                                  25 than one day.

                                                                                                                  26            d.     How the parties intend to educate the Court on the technology at issue.
                                                                                                                  27            The Court has ordered that a technology tutorial be presented for the benefit of the Court

                                                                                                                  28 on the same day as the Markman hearing. There will be no live testimony at the tutorial. The

                                                                                                                       {00306469}                                         13                          Case No. 3:18-cv-06721 JCS
                                                                                                                                                  UPDATED JOINT CASE MANAGEMENT STATEMENT
                                                                                                                         Case 3:18-cv-06721-JCS Document 59 Filed 05/31/19 Page 15 of 16



                                                                                                                   1 Parties still estimate that the tutorial should take no more than one (1) hour, with the time split

                                                                                                                   2 evenly between the Parties.

                                                                                                                   3                                                 Respectfully submitted,

                                                                                                                   4                                                 DICKINSON WRIGHT PLLC

                                                                                                                   5
                                                                                                                       Dated: May 31, 2019                           By: /s/ Jiageng Lu
                                                                                                                   6
                                                                                                                                                                        Jiageng Lu (CSB #271589)
                                                                                                                   7                                                    607 W. 3rd Street, Suite 2500
                                                                                                                                                                        Austin, Texas 78701
                                                                                                                   8                                                    Telephone: (512) 770-4200
                                                                                                                                                                        Facsimile: (844) 670-6009
                                                                                                                   9
                                                                                                                                                                     Attorneys for Plaintiffs
                                                                                                                                                                     ELY HOLDINGS LIMITED and GREENLITE
              SIDEMAN & BANCROFT LLP




                                                                                                                  10
                                                                                                                                                                     GLASS SYSTEMS INC.
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                            SAN FRANCISCO CALIFORNIA 94111 3711




                                                                                                                  11

                                                                                                                  12                                                 FREELAND COOPER & FOREMAN LLP
                                                                                                                  13
LAW OFFICES




                                                                                                                  14 Dated: May 31, 2019                             By: /s/ Mark I. Schickman
                                                                                                                                                                         Mark I. Schickman (CSB #62653)
                                                                                                                  15                                                     Cathleen S. Yonahara (CSB #203802)
                                                                                                                                                                         150 Spear Street, Suite 1800
                                                                                                                  16                                                     San Francisco, California 94105
                                                                                                                                                                         Telephone: (415) 541-0200
                                                                                                                  17                                                     Facsimile: (415) 495-4332
                                                                                                                                                                         Email:     schickman@freelandlaw.com
                                                                                                                  18                                                                yonahara@freelandlaw.com
                                                                                                                  19                                                 Theodore J. Bielen, Jr. (CSB #56395)
                                                                                                                                                                     BIELEN & LAMPE
                                                                                                                  20                                                 1390 Willow Pass Road, Ste 1020
                                                                                                                                                                     Concord, CA 94520
                                                                                                                  21                                                 Telephone: (925) 288-9720
                                                                                                                                                                     Facsimilia: (925) 288-9731
                                                                                                                  22                                                 Email: bielenlt@yahoo.com
                                                                                                                  23                                                 Attorneys for Defendant
                                                                                                                                                                     O'KEEFFE'S, INC. d/b/a SAFTI FIRST
                                                                                                                  24

                                                                                                                  25

                                                                                                                  26

                                                                                                                  27

                                                                                                                  28

                                                                                                                       {00306469}                                        14                          Case No. 3:18-cv-06721 JCS
                                                                                                                                                UPDATED JOINT CASE MANAGEMENT STATEMENT
                                                                                                                         Case 3:18-cv-06721-JCS Document 59 Filed 05/31/19 Page 16 of 16



                                                                                                                   1                                               EXHIBIT A

                                                                                                                   2      Event                                               Parties’ Joint Proposal
                                                                                                                          Exchange Proposed                                   August 12, 2019
                                                                                                                   3
                                                                                                                          Constructions (Pat. L.R. 4-2)
                                                                                                                   4      Joint Claim Construction                            September 9, 2019
                                                                                                                          Statement (Pat. L.R. 4-3)
                                                                                                                   5      Exchange Opening Claim Construction                 September 9, 2019
                                                                                                                          Expert Reports
                                                                                                                   6
                                                                                                                          Exchange Reply Claim Construction                   September 23, 2019
                                                                                                                   7      Expert Reports
                                                                                                                          Close of Claim Construction                         October 4, 2019
                                                                                                                   8      Discovery (Pat. L.R. 4-4)
                                                                                                                          Opening Claim Construction                          October 18, 2019
                                                                                                                   9      Briefs (Pat. L.R. 4-5(a))
                                                                                                                          Responsive Claim Construction Brief                 November 4, 2019
              SIDEMAN & BANCROFT LLP




                                                                                                                  10
                                                                                                                          (Pat. L.R. 4-5(b))
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                            SAN FRANCISCO CALIFORNIA 94111 3711




                                                                                                                  11      Reply Claim Construction Brief                      November 4, 2019
                                                                                                                          (Pat. L.R. 4-5(c))
                                                                                                                  12
                                                                                                                                                                              December 6 or December 13, 2019 (as
                                                                                                                          Tutorial
                                                                                                                  13                                                          determined by court)
LAW OFFICES




                                                                                                                          Markman Hearing                                     December 6 or December 13, 2019 (as
                                                                                                                  14                                                          determined by court) September 23,
                                                                                                                  15      Close of Fact Discovery                             March 31, 2020*
                                                                                                                          Complete Mediation                                  March 31, 2020
                                                                                                                  16      Exchange Opening Expert Reports                     April 28, 2020*
                                                                                                                  17      Exchange Rebuttal Expert Reports                    May 27, 2020*
                                                                                                                          Exchange Reply Expert Reports                       June 24, 2020*
                                                                                                                  18      Close of Expert Discovery                           August 3, 2020*
                                                                                                                          Deadline for Filing Dispositive Motions             August 3, 2020*
                                                                                                                  19
                                                                                                                          Pretrial Conference                                 set by court
                                                                                                                  20      Trial                                               set by court

                                                                                                                  21
                                                                                                                                * subject to modification depending upon the date of issuance of the Court’s
                                                                                                                  22            claim construction order.

                                                                                                                  23

                                                                                                                  24

                                                                                                                  25

                                                                                                                  26

                                                                                                                  27

                                                                                                                  28

                                                                                                                       {00306469}                                        15                             Case No. 3:18-cv-06721 JCS
                                                                                                                                                 UPDATED JOINT CASE MANAGEMENT STATEMENT
